Exhibit 10.15

 

[g24261kgi001.gif]

 

April 13, 2007

 

Don Karanewsky, Ph.D.

1797 Continental Lane

Escondido, CA 92029

 

Dear Don:

 

We are pleased to extend to you an offer to join Senomyx, Inc. (the “Company”)
as our Senior Vice President of Discovery.  The following terms apply and will
constitute your employment agreement with the Company (the “Agreement”).

 

1.             EMPLOYMENT.

 

1.1          Term.  The term of this Agreement shall begin on your first day of
employment, currently scheduled for June 4, 2007, and shall continue until
terminated in accordance with Section 4 herein.

 

1.2          Title.  You shall have the title of Senior Vice President of
Discovery of the Company and shall report to the Chief Scientific Officer of the
Company.  You shall serve in such other capacity or capacities as the Company
may from time to time prescribe.

 

1.3          Duties.  You shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
which are normally associated with the position of Senior Vice President of
Discovery, consistent with the bylaws of the Company.  As a Company employee,
you will be expected to comply with Company policies and acknowledge in writing
that you have read the Company’s Employee Handbook.  The Company’s Employee
Handbook may be modified from time to time at the sole discretion of the
Company.

 

1.4          Location.  Unless otherwise agreed in writing, you shall perform
services pursuant to this Agreement at the Company’s offices located in San
Diego, California, or at any other place at which the Company maintains an
office; provided, however, that the Company may from time to time require you to
travel temporarily to other locations in connection with the Company’s business.

 

2.             LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.

 

2.1          Loyalty.  During your employment by the Company you shall devote
your full business energies, interest, abilities and productive time to the
proper and efficient performance of your duties under this Agreement.

 

1

--------------------------------------------------------------------------------


 

2.2          Covenant not to Compete.  Except with the prior written consent of
the Company’s Board of Directors (the “Board”), you will not, while employed by
the Company, or during any period during which you are receiving compensation or
any other consideration from the Company, engage in competition with the Company
and/or any of its affiliates, subsidiaries, or joint ventures currently existing
or which shall be established during your employment by the Company
(collectively, “Affiliates”) either directly or indirectly, in any manner or
capacity, as adviser, principal, agent, affiliate, promoter, partner, officer,
director, employee, stockholder, owner, co-owner, consultant, or member of any
association or otherwise, in any phase of the business of developing,
manufacturing and marketing of products or services which are in the same field
of use or which otherwise compete with the products or services or proposed
products or services of the Company and/or any of its Affiliates.

 

2.3          Agreement not to Participate in Company’s Competitors.  During your
employment by the Company, you agree not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by you to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise or in any company, person or entity that is, directly or indirectly,
in competition with the business of the Company or any of its Affiliates. 
Ownership by you, as a passive investment, of less than two percent (2%) of the
outstanding shares of capital stock of any corporation with one or more classes
of its capital stock listed on a national securities exchange or publicly traded
on the Nasdaq Stock Market or in the over-the-counter market shall not
constitute a breach of this paragraph.

 

3.             COMPENSATION.

 

3.1          Base Salary.  The Company shall pay you a base salary of two
hundred eighty-five thousand dollars ($285,000) per year, less payroll
deductions and all required withholdings, payable in regular periodic payments
in accordance with Company policy.  Such base salary shall be prorated for any
partial year of employment on the basis of a 365-day fiscal year.

 

3.2          Bonus.  In addition to your base salary, you will be eligible to
receive an annual discretionary bonus as determined by the Board of up to forty
percent (40%) of your then current base salary based upon your performance
against specific milestones to be defined by the Company (pro-rated for 2007
based upon your actual employment start date).

 

3.3          Stock Options.  You shall be granted, pursuant to the terms of the
Company’s 2004 Equity Incentive Plan, as amended (the “Plan”), an option to
purchase up to eighty-seven thousand (87,000) shares of the common stock of the
Company (the “Option”).  In accordance with the Company’s Stock Option Grant
Policy, the Option shall be granted effective as of the first 15th of the month
following the first date of your employment (the “Grant Date”).  The Option
shall be an incentive stock option to the extent permitted by applicable Federal
income tax law.  The exercise price of the Option will be equal to the fair
market value of the common stock of the Company on the Grant Date (determined in
accordance with the terms of the Plan). The Option will vest over four (4) years
so long as you provide service to the company

 

2

--------------------------------------------------------------------------------


 

in accordance with the Plan, with twenty-five percent (25%) of the total shares
subject to the Option vesting at the end of the one-year anniversary of the
Grant Date and thereafter an additional 1/48th of the total shares subject to
the Option vesting on each one-month anniversary of the one-year anniversary of
the Grant Date.  The Option will be governed by a separate Stock Option
Agreement and the Plan.

 

3.4          Employment Taxes.  All of your compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.

 

3.5          Vacation; Benefits.  You will be entitled to up to seventeen (17)
days of Paid Time Off (“PTO”) per year.  In addition, you shall, in accordance
with Company policy and the terms of the applicable plan documents, be eligible
to participate in other benefits plans made available to the Company’s
management employees.

 

4.             TERMINATION.

 

4.1          Termination by the Company.  You shall be an at-will employee.  The
Company may terminate your employment under this Agreement at any time and for
any reason or for no reason, with or without cause.  If your employment shall be
terminated by the Company, the Company shall pay the your base salary and
accrued and unused vacation benefits earned through the date of termination at
the rate in effect at the time of termination, less standard deductions and
withholdings, and the Company shall thereafter have no further obligations to
you under this Agreement.

 

4.2          Termination By You.  As an at-will employee, you may resign your
employment at any time.  You agree to give the Company thirty (30) days advance
written notice of any such resignation, delivered to the Chief Scientific
Officer of the Company.  Upon such resignation, the Company shall pay you your
base salary and accrued and unused vacation earned through the date upon which
the Company, in its sole discretion, accepts such resignation, and you shall not
be entitled to any other benefit or compensation and the Company shall have no
further obligations to you under this Agreement.

 

4.3          Termination by Mutual Agreement of the Parties.  Your employment
pursuant to this Agreement may be terminated at any time upon mutual agreement,
in writing.  Any such termination of employment shall have the consequences
specified in such writing.

 

4.4          Survival of Certain Provisions.  Sections 2.2 and 5 shall survive
the termination of this Agreement.

 

5.             CONFIDENTIAL AND PROPRIETARY INFORMATION; NONSOLICITATION.

 

5.1          As a condition of employment you agree to execute and abide by the
Company’s standard Proprietary Information and Inventions Agreement, attached
hereto as Annex A.

 

3

--------------------------------------------------------------------------------


 

5.2          While employed by the Company and for one (1) year thereafter, you
agree that in order to protect the Company’s trade secrets and confidential and
proprietary information from unauthorized use, you will not, either directly or
through others, solicit or attempt to solicit any employee, consultant or
independent contractor of the Company to terminate his or her relationship with
the Company in order to become an employee, consultant or independent contractor
to or for any other person or business entity.

 

6.             ASSIGNMENT AND BINDING EFFECT.

 

This Agreement shall be binding upon and inure to the benefit of you and your
heirs, executors, personal representatives, assigns, administrators and legal
representatives.  Because of the unique and personal nature of your duties under
this Agreement, neither this Agreement nor any rights or obligations under this
Agreement shall be assignable by you.  This Agreement shall be binding upon and
inure to the benefit of the Company and its successors, assigns and legal
representatives.

 

7.             CHOICE OF LAW.

 

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California.

 

8.             INTEGRATION.

 

This Agreement, including Anenx A, contains the complete, final and exclusive
agreement of the parties hereto relating to the terms and conditions of your
employment and the termination of your employment, and supersedes all prior and
contemporaneous oral and written employment agreements or arrangements between
the parties hereto, including, without limitation, that certain letter agreement
by and between the Company and you dated January 19, 2007. To the extent this
Agreement conflicts with the Proprietary Information and Inventions Agreement
attached as Annex A hereto, the Proprietary Information and Inventions Agreement
controls.

 

9.             AMENDMENT.

 

This Agreement cannot be amended or modified except by a written agreement
signed by you and the Chairman of the Board of the Company.

 

10.          WAIVER.

 

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the party hereto against whom
the wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

4

--------------------------------------------------------------------------------


 

11.          SEVERABILITY.

 

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal.  Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the intention of the parties hereto with respect to the
invalid or unenforceable term or provision.

 

12.          INTERPRETATION; CONSTRUCTION.

 

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement.  This Agreement has been
drafted by legal counsel representing the Company, but you have been encouraged
to consult with, and have consulted with, your own independent counsel and tax
advisors with respect to the terms of this Agreement.  The parties hereto
acknowledge that each party hereto and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

13.          REPRESENTATIONS AND WARRANTIES.

 

You represent and warrant that you are not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that your execution and
performance of this Agreement will not violate or breach any other agreements
between you and any other person or entity.

 

14.          COUNTERPARTS.

 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.

 

15.          LITIGATION COSTS.

 

Should any claim be commenced between the parties hereto or their personal
representatives concerning any provision of this Agreement or the rights and
duties of any person in relation to this Agreement, the party hereto prevailing
in such action shall be entitled, in addition to such other relief as may be
granted to a reasonable sum as and for that party’s attorney’s fees in such
action.

 

16.          ELIGIBILITY.

 

As required by law, this offer and Agreement is subject to satisfactory proof of
your right to work in the United States.

 

5

--------------------------------------------------------------------------------


 

If you accept employment on the terms described above, please sign and date this
letter in the space provided below and return it to me no later than April 23,
2007.  After such date this offer shall lapse.

 

We look forward to your favorable reply and to a productive and enjoyable
working relationship.

 

Sincerely,

 

Senomyx, Inc.

 

 

 

 

 

 

 

 

By:

/S/ MARK ZOLLER

 

 

 

 

 

Name:

Mark Zoller

 

 

 

 

 

Title:

Executive Vice President, Discovery & Development and Chief Scientific Officer

 

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

 

/S/ DON KARANEWSKY

 

 

DON KARANEWSKY, PH.D.

 

 

 

 

 

 

 

 

Dated:

May 4, 2007

 

 

 

6

--------------------------------------------------------------------------------


 

ANNEX A

 

SENOMYX, INC.

 

EMPLOYEE PROPRIETARY INFORMATION

 

AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by SENOMYX, INC. (the
“Company”), and the compensation now and hereafter paid to me, I hereby agree as
follows:

 

1.             NONDISCLOSURE

 

1.1          Recognition of Company’s Rights; Nondisclosure.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

 

1.2          Proprietary Information.  The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company.  By way of illustration but not limitation, “Proprietary
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company.  Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

 

1.3          Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.

 

1.4          No Improper Use of Information of Prior Employers and Others. 
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.  I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.

 

2.           ASSIGNMENT OF INVENTIONS.

 

2.1          Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

 

2.2          Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the

 

--------------------------------------------------------------------------------


 

commencement of my employment with the Company are excluded from the scope of
this Agreement.  To preclude any possible uncertainty, I have set forth on
Exhibit B (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”).  If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose.  If no such disclosure is
attached, I represent that there are no Prior Inventions.  If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

 

2.3          Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”

 

2.4          Nonassignable Inventions.  This Agreement does not apply to an
Invention which qualifies fully as a nonassignable Invention under Section 2870
of the California Labor Code (hereinafter “Section 2870”).  I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

 

2.5          Obligation to Keep Company Informed.  During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.  At the time of each such disclosure, I will advise the Company
in writing of any Inventions that I believe fully qualify for protection under
Section 2870; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief.  The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870.  I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.

 

2.6          Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.

 

2.7          Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

 

2.8          Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee.  My obligation

 

--------------------------------------------------------------------------------


 

to assist the Company with respect to Proprietary Rights relating to such
Company Inventions in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

3.             RECORDS.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

 

4.             ADDITIONAL ACTIVITIES.  I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, engage in any employment or business activity which is competitive
with, or would otherwise conflict with, my employment by the Company.  I agree
further that for the period of my employment by the Company and for one (l) year
after the date of termination of my employment by the Company I will not induce
any employee of the Company to leave the employ of the Company.

 

5.             NO CONFLICTING OBLIGATION.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

 

6.             RETURN OF COMPANY DOCUMENTS.  When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company.  I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.  Prior to leaving, I will cooperate with the Company in completing and
signing the Company’s termination statement.

 

7.             LEGAL AND EQUITABLE REMEDIES.  Because my services are personal
and unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

 

8.             NOTICES.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three (3) days after the date of mailing.

 

9.             NOTIFICATION OF NEW EMPLOYER.  In the event that I leave the
employ of the Company, I hereby consent to the notification of my new employer
of my rights and obligations under this Agreement.

 

10.          GENERAL PROVISIONS.

 

10.1        Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by and construed according to the laws of the State of
California, as such laws are applied to agreements entered into and to be
performed entirely within California between California residents.  I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in San Diego County, California for any lawsuit filed there against me
by Company arising from or related to this Agreement.

 

--------------------------------------------------------------------------------


 

10.2        Severability.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

10.3        Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

 

10.4        Survival.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

 

10.5        Employment.  I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by the
Company, nor shall it interfere in any way with my right or the Company’s right
to terminate my employment at any time, with or without cause.

 

10.6        Waiver.  No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

10.7        Entire Agreement.  The obligations pursuant to Sections 1 and 2 of
this Agreement shall apply to any time during which I was previously employed,
or am in the future employed, by the Company as a consultant if no other
agreement governs nondisclosure and assignment of inventions during such
period.  This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

This Agreement shall be effective as of the first day of my employment with the
Company, namely:                                , 20    .

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

SENOMYX, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIMITED EXCLUSION NOTIFICATION

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

 

1.                Relate at the time of conception or reduction to practice of
the invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company;

 

2.                Result from any work performed by you for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

 

 

By:

 

 

 

 

(PRINTED NAME OF EMPLOYEE)

 

 

 

 

 

 

Date:

 

 

 

 

 

WITNESSED BY:

 

 

 

 

 

 

 

 

 

 

 

(PRINTED NAME OF REPRESENTATIVE)

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO:

SENOMYX, INC.

 

 

 

 

FROM:

 

 

 

 

 

DATE:

 

 

 

 

 

SUBJECT:

Previous Inventions

 

 

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by SENOMYX, INC. (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

 

o

 

No inventions or improvements.

 

 

 

o

 

See below:

 

 

 

 

 

 

 

 

 

 

o         Additional sheets attached.

 

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

o         Additional sheets attached.

 

--------------------------------------------------------------------------------